DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 27-37 are allowed.
Regarding claims 1 and 27, the closest prior art is Orrico (US 5747782 A) in view of Spencer (US 2601067 A).
 Orrico teaches (Col. 4, lines 66-67; Col. 5 lines 1-2; Fig. 1 #4, 16, 44, 32) a device and process for making coffee and espresso beverages, wherein water is poured into a water reservoir 4, and a circular funnel flange 16 with a spout 44  is placed on the upper edge 32 of the water reservoir 4 with the spout 44 extending downwardly  into the water reservoir 4. As shown in Fig. 1, the interior of funnel spout 44 may comprise a second chamber, while the space in reservoir 4 surrounding funnel spout 44 may constitute a first chamber, with each chamber holding a volume of liquid water. Orrico further teaches (Col. 5, lines 18-23; Fig. 1 #20, 22, 72, 12) upon application of the microwave energy and as water in the water reservoir 4 heats and begins to boil, steam pressure in the water reservoir 4 forces boiling liquid and steam to rise upwards through the spout 44, lower filter 20, espresso particulate substance, upper filter 22, and the pressure dissipater 72 into the filtrate reservoir 12, i.e. there is a liquid/vapor flow path out of the funnel spout (second chamber).
Orrico is silent on a vapor flow path from the first chamber to the second chamber. Further, while steam pressure forces liquid out of the funnel spout and into the filter, this steam pressure is not a result of vapor entering the second chamber from the first chamber. Rather, as described, Orrico indicates that the liquid in both chambers has a buildup of steam pressure that forces the liquid out. It is noted that the funnel spout could be made of a material that shields microwaves from the interior, thus 
Spencer teaches (Col. 4, lines 3-7; Fig. 1 #1, 2, 3, 12) a method of brewing coffee wherein water is placed in lower container 3 and dry ground coffee is placed in upper container 2 of a brewing device 1 with a filter rod 12 being inserted into the upper container. Spencer further teaches (Col. 4, lines 8-19; Fig. 3 #13) device 1 is placed inside an enclosure 13, the interior of which is filled with electromagnetic wave energy into order to expose both containers 2 and 3 as a unit to electromagnetic wave energy, and the highly conductive or low loss metal of the upper container 2 acts to in effect reflect the microwave energy therefrom or to shield the coffee inside the same from such energy, thereby keeping such wave energy outside of the upper container and preventing adverse affecting of the coffee, such as burning or charring thereof. 
Spencer demonstrates that it is known in the art to provide different levels of shielding for separate containers in a microwave brewing device, which would consequently result in different ratios of microwave energy per mass of components in each container. Furthermore, Spencer is similar to Orrico in that both are directed to microwave brewing devices with a liquid reservoir heated by microwaves. However, Spencer teaches providing shielding for a container with solid coffee grounds rather than a second chamber with liquid. The shielding of Spencer is to prevent the coffee grounds from burning rather than to produce vapor in one chamber while leaving liquid in the other. As a result, Spencer does not provide sufficient motivation to provide shielding to the second chamber with liquid as taught by Orrico. Furthermore, the Applicant’s Specification teaches (Paragraph 0041, 0043) that differences in microwave energy provided to the first and second chambers of the claimed invention result in an increase in the temperature of the contents of the first chamber at a faster rate than the 
As demonstrated above, claims 1 and 27 are allowable over the prior art because the prior art fails to teach providing different ratios of microwave energy to mass of liquid in the first and second chambers and the prior art fails to teach a vapor flow path from the first chamber to second chamber to allow vapor from the first chamber to force liquid out of the second chamber. 
Claims 2-13 are allowed as a resulted of depending upon allowable claim 1.
Claims 28-37 are allowed as a resulted of depending upon allowable claim 27.
Response to Arguments
Applicant’s arguments filed 09/14/2020, with respect to 1-13 and 27-37 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-13 and 27-37 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792